Title: To Benjamin Franklin from Sartine, 1 August 1780
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


Versailles le 1er. Aout. 1780.
Je crois devoir vous prevenir, Monsieur, que M. Boucault Commissaire à Morlaix me marque que le Corsaire la Princesse Noire lui a remis 26. otages et 16. prisonniers Anglois. Je vous prie de ne pas differer de me faire connoitre si ce Commissaire peut remettre ces Prisonniers, a titre d’Echange pour le Compte des Americains, au Capitaine du Parlementaire Anglois la Britannia qui se trouve dans ce moment à Morlaix, ou s’ils doivent rester dans ce Port à votre Disposition. Dans le cas où M. Boucault ne les auroit pas encore remis au Capitaine Anglois; ce qu’il auroit pu faire, croyant devoir profiter de cette Occasion, pour les renvoyer en Angleterre, et pour lors J’aurai l’honneur de vous envoyer le Reçu qu’il aura exigé du Capitaine de ce Parlementaire.
J’ai l’honneur d’être avec la Consideration la plus distinguée, Monsieur, votre très humble et très obeissant Serviteur
(signé) De Sartine.
M. Franklin.
